      Case: 1:20-cv-07470 Document #: 1 Filed: 12/17/20 Page 1 of 23 PageID #:1




                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

KATHRYN NOR,                                         )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )
                                                     )
ARKAN ALRASHID, M.D., an individual,                 )
GI PARTNERS OF ILLINOIS, LLC., an                    )       Jury Trial Demanded
Illinois limited liability company,                  )
NORTHSHORE CENTER FOR                                )
GASTROENTEROLOGY, S.C.,                              )
an Illinois corporation,                             )
                                                     )
               Defendants.                           )


                                         COMPLAINT

       Plaintiff, Kathryn Nor, by and through her attorneys, complains of Defendants Arkan

Alrashid, M.D., GI Partners of Illinois, LLC, and Northshore Center for Gastroenterology, S.C. as

follows:

                                      Nature of the Action

       Plaintiff brings this action against Dr. Arkan Alrashid, and two of the intertwined medical

practice companies he both owns and controls as an officer, to recover for damages caused when

he sexually assaulted her following a business meeting and for additional acts of sexual harassment

and retaliation which ultimately resulted in the end of her employment.

                                           Jurisdiction

       1.      Federal question jurisdiction is based upon 28 U.S.C. §1331, 28 U.S.C. §1343(a),

and Title VII of the Civil Rights Act, 42 U.S.C. §2000e, et seq., and supplemental jurisdiction is

based upon 28 U.S.C. §1367(a) and 775 ILCS 5/1-101, et seq. and 740 ILCS 82/1 et seq.
      Case: 1:20-cv-07470 Document #: 1 Filed: 12/17/20 Page 2 of 23 PageID #:2




        2.      Plaintiff has complied with all administrative prerequisites by filing a timely

Charge of Discrimination with the Illinois Department of Human Rights (“IDHR”) against Arkan

Alrashid, M.D. for which the IDHR has issued a finding of Substantial Evidence and issued a

Notice of Right to Sue. Plaintiff also filed Charges of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) against Defendants GI Partners of Illinois, LLC and

Northshore Center for Gastroenterology, S.C. for which she has received Notices of Right to Sue.

Those Charges were cross filed with the IDHR which will, upon completion of its investigation,

also issue Notices of Right to Sue.

                                                 Venue

        3.      This action properly lies in this district pursuant to 28 U.S.C. §1391 because the

events giving rise to this claim occurred in this judicial district.

                                                Parties

        4.      Defendant, ARKAN ALRASHID, M.D. (hereinafter “Defendant Alrashid”) is a

gastroenterologist living and working in Illinois, and at all times relevant hereto, was Plaintiff’s

supervisor and is a covered employer/agent under the Illinois Human Rights Act.

        5.      Defendant Alrashid is both an owner and employee of Defendant GI Partners of

Illinois, at all relevant times herein serving as its President.

        6.      Defendant Alrashid is also both an owner and employee of Defendant Northshore

Center for Gastroenterology, S.C., at all relevant times herein serving as its President.

        7.      Defendant GI PARTNERS OF ILLINOIS, LLC (hereinafter “Defendant GI

Partners” or “GI Partners”) is an Illinois limited liability company operating its gastroenterology

specialty care business principally from 1880 Winchester Road, Libertyville, Illinois.




                                                    2
       Case: 1:20-cv-07470 Document #: 1 Filed: 12/17/20 Page 3 of 23 PageID #:3




        8.        At all times relevant hereto, Defendant GI Partners employed more than fifteen (15)

employees, was engaged in an industry affecting commerce, and was an employer covered under

Title VII of the Civil Rights Act and the Illinois Human Rights Act.

        9.        Defendant NORTHSHORE CENTER FOR GASTROENTEROLOGY, S.C.,

(hereinafter “Defendant Northshore” or “Northshore”) is an Illinois corporation also operating its

gastroenterology specialty care business principally from 1880 Winchester Road, Libertyville,

Illinois.

        10.       At all times relevant hereto, Northshore employed more than fifteen (15)

employees, was engaged in an industry affecting commerce, and was an employer covered under

Title VII of the Civil Rights Act and the Illinois Human Rights Act (“IHRA”).

        11.       Defendant Northshore is wholly owned by Defendant GI Partners and is a division

of GI Partners.

        12.       Plaintiff, KATHRYN NOR (hereinafter “Plaintiff”) is a female citizen of the State

of Wisconsin who performed work in the State of Illinois as an employee for Illinois employers

within this judicial district.

                                                 Facts

                     Corporate Interrelatedness, Joint Ownership and Operations
                        Among the Corporate Defendants and Other Entities

        13.       Defendant GI Partners provides specialty gastroenterological medical care to

patients. Patients would be evaluated by GI Partners’ doctors at one of its physician office

locations, including at Defendant Northshore’s physician office, which is located in the same

building as Defendant GI Partners.

        14.       If the physician determined that the patient needed an endoscopy or colonoscopy,

the procedure was then scheduled to be performed across the street at Company A.

                                                   3
      Case: 1:20-cv-07470 Document #: 1 Filed: 12/17/20 Page 4 of 23 PageID #:4




       15.     Company A is an Illinois corporation that operated an endoscopy practice in

Libertyville, Illinois, across the street from Defendants GI Partners and Northshore.

       16.     Company A exclusively provided procedures for patients of Defendants GI Partners

and Northshore. Company A did not provide services for any individuals who were not patients

of Defendants GI Partners or Northshore.

       17.     Company A is not a party to this action.

       18.     At all times relevant hereto, when undergoing any such procedures, anesthesiology

services that were needed for the procedures were provided by Company B.

       19.     Company B is an Illinois limited liability company that operated an anesthesiology

practice, also in Libertyville, Illinois, located principally out of the facility operated by Company

A.

       20.     Company B exclusively provided services for patients of Defendant GI Partners,

which included patients of Defendant Northshore. Company B did not provide services for any

individuals who were not patients of Defendant GI Partners.

       21.     Company B is not a party to this action.

       22.     When patients of Defendants GI Partners and Northshore needed endoscopy and

anesthesia services to be performed at Company A, the scheduling for those services was done by

Defendant Northshore office employees on a unified scheduling software system that was shared

between all of the service-linked companies: Defendant GI Partners, Defendant Northshore,

Company A, and Company B.

       23.     At all times relevant hereto, Plaintiff served as Chief Executive Officer (“CEO”) of

Company A and as Interim CEO of Company B.




                                                 4
      Case: 1:20-cv-07470 Document #: 1 Filed: 12/17/20 Page 5 of 23 PageID #:5




       24.     Defendant Alrashid, together with three other physicians, jointly owned, operated,

and controlled Company A with another corporate entity, Company C.

       25.     Upon information and belief, the three physicians who co-own Company A with

Defendant Alrashid are also physicians with whom he co-owns Defendant Northshore.

       26.     Defendant GI Partners jointly owned, operated, and controlled Company B with

Company C, with Defendant GI Partners being the majority owner.

       27.     As CEO of Company A and Interim CEO of Company B, Plaintiff was accountable

to and jointly employed by each of the individuals or corporate entities that shared ownership,

operation, and control of Companies A and B.

       28.     At all relevant times hereto, Defendant Alrashid, either individually or in

connection with his other corporate ownerships, had an ownership interest in each of the corporate

entities named above, all of whom acted in concert to serve a common set of patients who

originated as patients of GI Partners, were seen at the Northshore Gastroenterology office, and

who would then receive any needed procedures and anesthesiology services across the street at

Company A and Company B (which companies shared a location). The endoscopies and

colonoscopies performed at Company A were, in fact, performed by the physicians from

Defendants GI Partners and Northshore.

     Defendant Alrashid’s Past Medical License Suspension and Known Sexual Misconduct

       29.     From approximately 1997 through 2000, Defendant Alrashid practiced medicine in

Wisconsin in the emergency department of a hospital.

       30.     In or around February 2003, the Wisconsin Medical Examining Board and

Department of Regulation and Licensing suspended Defendant Alrashid’s medical license for one




                                                5
      Case: 1:20-cv-07470 Document #: 1 Filed: 12/17/20 Page 6 of 23 PageID #:6




(1) full year due to sexual misconduct perpetuated against an employee of the hospital, whom he

also treated as a patient.

        31.     Specifically, in or around July 2000, Defendant Alrashid administered medical

care, including a pelvic exam, to a female employee of the hospital who was experiencing both

physical and emotional distress.

        32.     After the exam, Defendant Alrashid told the employee he did not want her driving,

suggesting she may be drowsy from the medical care, and directed her to wait for him in the

doctor’s lounge and he would give her a ride home.

        33.     Once in the doctor’s lounge alone with her, however, Defendant Alrashid began

sexually assaulted the employee and threatened her that unless she went along, he would breach

her confidentiality as a patient.

        34.     For the next several months, Defendant Alrashid continued to abuse his power over

this employee to engage in unwanted sexual contact with her and did not stop until she reported

him to the hospital.

        35.     As a result of his sexual misconduct, Defendant Alrashid’s contract with the

hospital was terminated and he was suspended from the practice of medicine.

        36.     Subsequently, Defendant Alrashid began working as a gastroenterologist for

Defendant Northshore, and later Defendant GI Partners, both of which he also co-owns, as

described above, and both of which were aware of his license suspension on account of the sexual

misconduct.

        37.     Neither Defendant GI Partners nor Defendant Northshore took any precautions to

ensure that Defendant Alrashid did not continue to engage in acts of sexual misconduct against

female employees, patients, or others he would encounter in connection with his employment.



                                                6
      Case: 1:20-cv-07470 Document #: 1 Filed: 12/17/20 Page 7 of 23 PageID #:7




       38.     Defendant Alrashid then used his position of authority to commit acts of sexual

harassment and/or sexual assault against female employees of each of these entities.

       39.     Even though employees reported his sexual misconduct, no action was taken by

either Defendant GI Partners or Defendant Northshore to remedy Defendant Alrashid’s pattern of

sexual misconduct or to ensure that he would not harm any additional women.

       40.     Defendants GI Partners and Northshore had a duty to female employees, patients,

contractors, or others with whom it knew Defendant Alrashid would interact in his capacity as an

officer and employee, and co-owner of the corporate Defendants and the other corporate entities

with whom they engaged in joint operations.

       41.     Defendants GI Partners and Northshore took no precautions to protect these females

from Defendant Alrashid’s predatory sexual behaviors and instead not only continued to employ

Defendant Alrashid, but also continued to grow and expand the various business ventures in which

they were engaged with Defendant Alrashid, thus, expanding his reach to even more vulnerable

females over whom he was in a position of power.

                         Defendant Alrashid Sexually Assaults Plaintiff

       42.     At all times relevant hereto, Defendant Alrashid, in addition to his ownership

interest in each, served as the Medical Director to both Company A and Company B.

       43.     Plaintiff began serving as CEO of Company A in or around June 2017 and was later

also named Interim CEO of Company B, a role she remained in at all times relevant hereto.

       44.     Defendant Alrashid was one of Plaintiff’s supervisor.

       45.     As Plaintiff’s supervisor, Defendant Alrashid had control over and directed

Plaintiff’s employment, from interviewing her for the position, hiring her into the position,

supervising her performance, and setting her salary.



                                                7
      Case: 1:20-cv-07470 Document #: 1 Filed: 12/17/20 Page 8 of 23 PageID #:8




        46.      Defendant Alrashid had final authority over hiring of other personnel at Company

A as well, and Plaintiff would need his approval prior to making an offer to a candidate for

employment.

        47.      As CEO, Plaintiff’s performance evaluations were, in part, completed by the

physicians from GI Partners and Northshore who would complete a section called, “Physician

Satisfaction.”

        48.      Plaintiff was rewarded for her outstanding performance by those physicians. Her

most recent bonus check, as part of her overall compensation, was paid by Defendant GI Partners.

        49.      On the evening of February 12, 2019, Plaintiff was required to attend a business

meeting with Defendant Alrashid at a steakhouse in Oakbrook, Illinois. The purpose of the

business meeting was to develop business between Company B and another division of Defendant

GI Partners.

        50.      Defendant Alrashid demanded that Plaintiff come to his house prior to the dinner

so that he could drive her to the dinner. Plaintiff resisted and suggested they drive separately and

she meet him at the restaurant, but Defendant Alrashid insisted they drive together, claiming this

would allow them an opportunity to review the discussion points for the business meeting while

in the car.

        51.      After the meeting concluded, when the others in attendance were leaving,

Defendant Alrashid instructed Plaintiff to remain at the restaurant to discuss the meeting with him.

Because he was both her boss and her ride, she had no other choice.

        52.      During this time, Defendant Alrashid began to sexually harass and assault Plaintiff

by rubbing her legs, forcibly moving her chair close to him, and kissing her without her consent.

        53.      Plaintiff told Defendant Alrashid to stop and pushed him away.



                                                  8
      Case: 1:20-cv-07470 Document #: 1 Filed: 12/17/20 Page 9 of 23 PageID #:9




       54.       Defendant Alrashid laughed at Plaintiff and told her she “needed to chill.”

       55.       Defendant Alrashid’s actions caused Plaintiff to fear for her safety in his presence.

       56.       Eventually, Plaintiff persuaded Defendant Alrashid to leave the bar and drive her

back to her car.

       57.       After exiting the parking lot, however, Defendant Alrashid abruptly pulled the car

to the side of the road, pinned Plaintiff down, and began to sexually assault her.

       58.       After several moments, Plaintiff managed to push Defendant Alrashid off of her

and convinced him to start driving again.

       59.       Plaintiff remained fearful that Defendant Alrashid would physically harm her or

escalate his assault on her.

       60.       As he was driving, Defendant Alrashid, in fact, became even more aggressive,

exposed his penis to Plaintiff, and then reached across the console and grabbed Plaintiff by her

hair and sexually assaulted her through force, including by groping her, penetrating her with his

fingers, and forcing her to perform sexual acts on him.

       61.       Plaintiff repeatedly told Defendant Alrashid to stop.

       62.       Defendant Alrashid refused to stop and responded to Plaintiff’s pleas by telling her,

“I own you.”

       63.       During the sexual assault, Plaintiff remained fearful that he would hurt her if she

did not comply with his forceful commands.

       64.       Plaintiff was also scared for her career if she did not comply with her supervisor’s

forceful commands during the sexual assault.

       65.       Plaintiff reported the sexual assault to the Oakbrook Police Department the

following day.



                                                   9
    Case: 1:20-cv-07470 Document #: 1 Filed: 12/17/20 Page 10 of 23 PageID #:10




       66.     Defendant Alrashid has since been arrested for these actions and criminally charged

with Criminal Sexual Assault and Criminal Sexual Abuse.

       67.     Plaintiff also sought medical attention and treatment from a mental health provider

who treated her for post-traumatic stress and depression.

       68.     After the sexual assault, Defendant Alrashid continued to sexually harass Plaintiff

including on February 13, 2019, the following day, when he attempted to kiss Plaintiff at work

without her consent.

             Defendants Retaliate Against Plaintiff for Reporting the Sexual Assault

       69.     When Plaintiff reported to work on February 13, 2019, and Defendant Alrashid

continued to sexually harass and assault her, she realized she could not continue working for him

did not feel safe continuing to report to work with him present.

       70.     Plaintiff reported the sexual assault and sexual harassment to her other supervisors

and requested a leave of absence.

       71.     Defendant Alrashid remained the Medical Director and co-owner of Company A

and co-owner of Defendants GI Partners and Northshore, and the patients of Defendants GI

Partners and Northshore continued to be seen and treated at Companies A and B.

       72.     While on medical leave for treatment of the trauma she suffered, Plaintiff was

prohibited from coming to the property and was, in fact, locked out of the facility where Defendant

Alrashid continued to work, and where the joint patients of Defendants GI Partners and Northshore

continued to be treated.

       73.     In or around June 2019, Plaintiff was released to return to work by her mental health

provider with the restriction that she not be required to work with Defendant Alrashid.




                                                10
    Case: 1:20-cv-07470 Document #: 1 Filed: 12/17/20 Page 11 of 23 PageID #:11




       74.     Because Defendant Alrashid remained the Medical Director of the facility, because

the facility continued to provide services exclusively to his and the other GI Partners and

Northshore patients, and because Defendants were unwilling to have Defendant Alrashid stop

treating patients at that facility, they chose instead to retaliate against Plaintiff who was then not

permitted to return to her job.

       75.     In further retaliation, Plaintiff was rejected for employment opportunities she

sought at alternate locations for which she was eminently qualified, but for which, upon

information and belief, Defendant Alrashid influenced the decision to deny her those opportunities.

       76.     Ultimately, Plaintiff was not returned to active employment or provided any

alternate employment opportunities but was instead placed on an indefinite leave of absence

causing irreparable harm to her career.

       77.     Defendant Alrashid remained Medical Director of Company A through the fall of

2019 and remained President and co-owner of both Defendants GI Partners and Northshore, whose

patients continued to be treated at Companies A and B.

       78.     No action was taken against Defendant Alrashid by Defendants GI Partners and

Northshore in response to him sexually assaulting Plaintiff or in response to his prior sexual

misconduct directed at other employees.

       79.     By employing and doing business with Defendant Alrashid, while knowing of his

sexual misconduct, his license suspension on account of sexual misconduct, and learning of

additional sexual misconduct reported to them by their employees while he was employed and

they were doing business with him, and yet still allowing Defendant Alrashid to remain employed

and continuing to engage in further business ventures and expansion with him, Defendants GI




                                                 11
     Case: 1:20-cv-07470 Document #: 1 Filed: 12/17/20 Page 12 of 23 PageID #:12




Partners and Northshore encouraged and assisted his continued sexual misconduct, including

against Plaintiff.

        80.     Defendants’ actions are in direct violation of Title VII of the Civil Rights Act, the

Illinois Human Rights Act, the Illinois Gender Violence Act, and Illinois tort law. As a result of

Defendants’ unlawful conduct, Plaintiff has suffered lost wages and other benefits, emotional

distress, embarrassment, humiliation, inconvenience, and other non-pecuniary losses.

        81.     Plaintiff demands to exercise her right to a jury trial in this matter.


                                            COUNT I
                                           ASSAULT
                                      (Arkan Alrashid, M.D.)

        82.     Plaintiff realleges paragraphs 1 through 81 as though fully set forth herein.

        83.     By the conduct as alleged herein, Defendant Alrashid accosted Plaintiff and by his

actions caused Plaintiff to be in great fear and apprehension of imminent harmful and offensive

contact.

        84.     Defendant Alrashid’s improper actions were willful and deliberate.

        85.     As a direct and proximate result of Defendant’s actions, Plaintiff suffered injuries,

including but not limited to extreme anxiety, humiliation, embarrassment, severe emotional

distress and anguish, and damage to her career, which injuries she continues to suffer.

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in her favor

and against Defendant Alrashid on Count I and that it:

           a)   Award Plaintiff compensatory damages;
           b)   Award Plaintiff emotional distress damages;
           c)   Award Plaintiff punitive damages;
           d)   Award Plaintiff court costs and disbursements; and
           e)   Award Plaintiff any and all other relief as the Court deems just in the premises.




                                                  12
    Case: 1:20-cv-07470 Document #: 1 Filed: 12/17/20 Page 13 of 23 PageID #:13




                                         COUNT II
                                         BATTERY
                                    (Arkan Alrashid, M.D.)

       86.     Plaintiff realleges paragraphs 1 through 81 as though fully set forth herein.

       87.     By the conduct as alleged herein, Defendant Alrashid willfully and intentionally

grabbed, touched, fondled, penetrated, and otherwise physically and sexually assaulted Plaintiff

without her consent or authorization.

       88.     Defendant Alrashid’s improper actions were willful and deliberate.

       89.     As a direct and proximate result of Defendant’s actions, Plaintiff suffered injuries,

including but not limited to extreme anxiety, humiliation, embarrassment, severe emotional

distress and anguish, and damage to her career, which injuries she continues to suffer.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in her favor

and against Defendant Alrashid on Count II and that it:

        a)     Award Plaintiff compensatory damages;
        b)     Award Plaintiff emotional distress damages;
        c)     Award Plaintiff punitive damages;
        d)     Award Plaintiff court costs and disbursements; and
        e)     Award Plaintiff any and all other relief as the Court deems just in the premises.


                                      COUNT III
                           ILLINOIS GENDER VIOLENCE ACT
                                    (All Defendants)

       90.     Plaintiff realleges paragraphs 1 through 81 as though fully set forth herein.

       91.     By the conduct as alleged herein, Defendant Alrashid violated the Illinois Gender

Violence Act when he willfully and intentionally grabbed, touched, fondled, penetrated, and

otherwise physically and sexually assaulted Plaintiff without her consent or authorization.

       92.     Defendants GI Partners and Northshore violated the Illinois Gender Violence Act

by encouraging or assisting Defendant Alrashid.

                                                13
    Case: 1:20-cv-07470 Document #: 1 Filed: 12/17/20 Page 14 of 23 PageID #:14




        93.    Defendants GI Partners and Northshore had an affirmative duty to protect Plaintiff

from foreseeable harms, including sexual assaults by Defendant Alrashid.

        94.    Given what was known about Defendant Alrashid’s past sexual assault of other

employees, Defendants GI Partners and Northshore had an affirmative duty to control Defendant

Alrashid and an affirmative duty to warn Plaintiff in a way that would have enabled her to avoid

harm.

        95.    Defendants GI Partners and Northshore failed to take any corrective measures to

control Defendant Alrashid or to warn Plaintiff in any way that would have enabled her to avoid

harm from him and instead invested him with increasing amounts of unsupervised authority,

ultimately including over Plaintiff and her job, which facilitated his unrestrained access to demand

she attend the out of office business meeting where he could force her to be alone with him and

which gave him the opportunity he needed to sexually assault her.

        96.    As a direct and proximate result of Defendants’ actions and omissions, Plaintiff

suffered injuries, including but not limited to extreme anxiety, humiliation, embarrassment, severe

emotional distress and anguish, and damage to her career, which injuries she continues to suffer.

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in her favor

and against all Defendants on Count III and that it:

        a)     Award Plaintiff compensatory damages;
        b)     Award Plaintiff emotional distress damages;
        c)     Award Plaintiff punitive damages;
        d)     Award Plaintiff reasonable attorney’s fees, costs, and disbursements; and
        e)     Award Plaintiff any and all other relief as the Court deems just in the premises.




                                                14
    Case: 1:20-cv-07470 Document #: 1 Filed: 12/17/20 Page 15 of 23 PageID #:15




                                   COUNT IV
                  SEXUAL DISCRIMINATION AND HARASSMENT IN
                   VIOLATION OF ILLINOIS HUMAN RIGHTS ACT
                                 (All Defendants)

       97.     Plaintiff realleges paragraphs 1 through 81 as though fully set forth herein.

       98.     The Illinois Human Rights Act (“IHRA”) makes it unlawful for an employer, an

employee, or any agent of an employer to discriminate against any individual in the terms,

conditions, or privileges of employment on the basis of sex.

       99.     Physical or verbal unwelcome sexual conduct by an individual of a quid pro quo

nature or that has the purpose or effect of creating an intimidating, hostile, or offensive work

environment, is actionable under the Illinois Human Rights Act.

       100.    By their conduct as alleged herein, Defendants subjected Plaintiff to sexual

discrimination and harassment in the workplace and a sexually hostile and offensive work

environment.

       101.    Defendants failed to take proper preventative, corrective, or remedial action to

protect Plaintiff from sexual discrimination and harassment or to remedy the discrimination and

harassment she suffered.

       102.    Defendants’ conduct toward Plaintiff illustrated a willful and/or reckless disregard

of Plaintiff’s right to be free from sexual discrimination and harassment.

       103.    As a direct and proximate result of Defendants’ actions and omissions, Plaintiff

suffered injuries, including but not limited to extreme anxiety, humiliation, embarrassment, severe

emotional distress and anguish, and damage to her career, which injuries she continues to suffer.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in her favor

and against all Defendants on Count IV and that it:




                                                15
       Case: 1:20-cv-07470 Document #: 1 Filed: 12/17/20 Page 16 of 23 PageID #:16




                a)     Declare that Defendants’ conduct was in violation of the Illinois Human
                       Rights Act;
                b)     Award Plaintiff the value of the compensation lost and benefits lost as a
                       result of Defendants’ unlawful conduct;
                c)     Award Plaintiff the value of compensation and benefits she will lose in the
                       future as a result of Defendants’ unlawful conduct;
                d)     Award Plaintiff damages for emotional distress and compensatory
                       damages;
                e)     Award Plaintiff reasonable attorney’s fees, costs, and disbursements;
                f)     Enjoin Defendants and all officers, agents, employees, and all persons in
                       active concert or participation with them from engaging in any unlawful
                       employment practice;
                g)     Enjoin Defendants and all officers, agents, employees, and all persons in
                       active concert or participation with them to institute and carry out all
                       policies and practices to provide equal employment opportunities for all
                       and to prevent discrimination; and
                h)     Award Plaintiff any and all other relief as the Court deems just in the
                       premises.



                                 COUNT V
          RETALIATION IN VIOLATION OF ILLINOIS HUMAN RIGHTS ACT
                              (All Defendants)

         104.   Plaintiff realleges paragraphs 1 through 81 as though fully set forth herein.

         105.   The Illinois Human Rights Act makes it unlawful for an employer, an employee, or

any agent of an employer to discriminate against any employee because she has opposed any

unlawful employment practice or because she has made a charge, testified, assisted, or participated

in any manner in an investigation, proceeding, or hearing pursuant to the Illinois Human Rights

Act.

         106.   By their conduct as alleged herein, Defendants retaliated against Plaintiff for

exercising her rights under the Illinois Human Rights Act in opposing and reporting an unlawful

employment practice.




                                                 16
    Case: 1:20-cv-07470 Document #: 1 Filed: 12/17/20 Page 17 of 23 PageID #:17




       107.    Defendants’ conduct toward Plaintiff illustrated a willful and/or reckless disregard

of Plaintiff’s right to be free from impermissible retaliatory conduct.

       108.    As a direct and proximate result of Defendants’ actions and omissions, Plaintiff

suffered injuries, including but not limited to extreme anxiety, humiliation, embarrassment, severe

emotional distress and anguish, and damage to her career, which injuries she continues to suffer.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in her favor

and against all Defendants on Count V and that it:

               a)      Declare that Defendants’ conduct was in violation of the Illinois Human
                       Rights Act;
               b)      Award Plaintiff the value of the compensation lost and benefits lost as a
                       result of Defendants’ unlawful conduct;
               c)      Award Plaintiff the value of compensation and benefits she will lose in the
                       future as a result of Defendants’ unlawful conduct;
               d)      Award Plaintiff damages for emotional distress and compensatory
                       damages;
               e)      Award Plaintiff reasonable attorney’s fees, costs, and disbursements;
               f)      Enjoin Defendants and all officers, agents, employees and all persons in
                       active concert or participation with them from engaging in any unlawful
                       employment practice;
               g)      Enjoin Defendants and all officers, agents, employees, and all persons in
                       active concert or participation with them to institute and carry out all
                       policies and practices to provide equal employment opportunities for all
                       and to prevent retaliation; and
               h)      Award Plaintiff any and all other relief as the Court deems just in the
                       premises.




                                                 17
    Case: 1:20-cv-07470 Document #: 1 Filed: 12/17/20 Page 18 of 23 PageID #:18




                                 COUNT VI
  SEXUAL DISCRIMINATION AND HARASSMENT IN VIOLATION OF TITLE VII
              (Against Defendant GI Partners of Illinois, LLC and
            Defendant Northshore Center for Gastroenterology, S.C.)

       109.    Plaintiff realleges paragraphs 1 through 81 as though fully set forth herein.

       110.    Title VII of the Civil Rights Act of 1991, 42 U.S.C. §2000(e), et seq., makes it

unlawful to discriminate against any individual in the terms, conditions, or privileges of

employment on the basis of sex.

       111.    Physical or verbal unwelcome sexual conduct by an individual of a quid pro quo

nature or that has the purpose or effect of creating an intimidating, hostile, or offensive work

environment, is actionable under Title VII of the Civil Rights Act of 1991.

       112.    Defendants failed to take proper preventive, corrective, or remedial action to protect

Plaintiff from sexual discrimination and harassment or to remedy the discrimination and

harassment she suffered.

       113.    By its conduct as alleged herein, Defendants subjected Plaintiff to sexual

discrimination and harassment in violation of Title VII of the Civil Rights Act of 1991.

       114.    Defendants’ conduct toward Plaintiff illustrated a willful and/or reckless disregard

of Plaintiff’s right to be free from sexual discrimination and harassment.

       115.    As a direct and proximate result of Defendants’ actions and omissions, Plaintiff

suffered injuries, including but not limited to extreme anxiety, humiliation, embarrassment, severe

emotional distress and anguish, and damage to her career, which injuries she continues to suffer.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in her favor

and against Defendants GI Partners of Illinois, LLC and Northshore Center for Gastroenterology,

S.C. on Count VI and that it:




                                                18
    Case: 1:20-cv-07470 Document #: 1 Filed: 12/17/20 Page 19 of 23 PageID #:19




               a)       Declare that Defendants’ conduct was in violation of Title VII of the Civil
                        Rights Act as amended;
               b)       Award Plaintiff the value of the compensation lost and benefits lost as a
                        result of Defendants’ unlawful conduct;
               c)       Award Plaintiff the value of compensation and benefits she will lose in the
                        future as a result of Defendants’ unlawful conduct;
               d)       Award Plaintiff damages for emotional distress and compensatory
                        damages;
               e)       Award Plaintiff punitive damages;
               f)       Award Plaintiff reasonable attorney’s fees, costs, and disbursements;
               g)       Enjoin Defendants and all officers, agents, employees, and all persons in
                        active concert or participation with them from engaging in any unlawful
                        employment practice;
               h)       Enjoin Defendants and all officers, agents, employees, and all persons in
                        active concert or participation with them to institute and carry out all
                        policies and practices to provide equal employment opportunities for all
                        and to prevent discrimination; and
               i)       Award Plaintiff any and all other relief as the Court deems just in the
                        premises.


                                         COUNT VII
                       RETALIATION IN VIOLATION OF TITLE VII
                      (Against Defendant GI Partners of Illinois, LLC and
                    Defendant Northshore Center for Gastroenterology, S.C.)

       116.    Plaintiff realleges paragraphs 1 through 81 as though fully set forth herein.

       117.    Title VII of the Civil Rights Act of 1991, specifically 42 U.S.C. §2000(e)(3), makes

it unlawful for an employer to discriminate against any employee because she has opposed any

unlawful employment practice or because she has made a charge, testified, assisted, or participated

in any manner in an investigation, proceeding, or hearing pursuant to Title VII.

       118.    By its conduct as alleged herein, Defendants discriminated and retaliated against

Plaintiff for exercising her rights under Title VII and opposing and reporting an unlawful

employment practice.




                                                19
    Case: 1:20-cv-07470 Document #: 1 Filed: 12/17/20 Page 20 of 23 PageID #:20




       119.    Defendants’ conduct toward Plaintiff illustrated a willful and/or reckless disregard

of Plaintiff’s right to be free from impermissible retaliatory conduct.

       120.    As a direct and proximate result of Defendants’ actions and omissions, Plaintiff

suffered injuries, including but not limited to extreme anxiety, humiliation, embarrassment, severe

emotional distress and anguish, and damage to her career, which injuries she continues to suffer.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in her favor

and against Defendants GI Partners of Illinois, LLC and Northshore Center for Gastroenterology,

S.C. on Count VII and that it:

               a)      Declare that Defendants’ conduct was in violation of Title VII of the Civil
                       Rights Act as amended;
               b)      Award Plaintiff the value of the compensation lost and benefits lost as a
                       result of Defendants’ unlawful conduct;
               c)      Award Plaintiff the value of compensation and benefits she will lose in the
                       future as a result of Defendants’ unlawful conduct;
               d)      Award Plaintiff damages for emotional distress and compensatory
                       damages;
               e)      Award Plaintiff punitive damages;
               f)      Award Plaintiff reasonable attorney’s fees, costs, and disbursements;
               g)      Enjoin Defendants and all officers, agents, employees, and all persons in
                       active concert or participation with them from engaging in any unlawful
                       employment practice;
               h)      Enjoin Defendants and all officers, agents, employees, and all persons in
                       active concert or participation with them to institute and carry out all
                       policies and practices to provide equal employment opportunities for all
                       and to prevent retaliation; and
               i)      Award Plaintiff any and all other relief as the Court deems just in the
                       premises.




                                                 20
    Case: 1:20-cv-07470 Document #: 1 Filed: 12/17/20 Page 21 of 23 PageID #:21




                                     COUNT VIII
               INTERFERENCE WITH EMPLOYMENT OPPORTUNITIES
                             IN VIOLATION OF TITLE VII
                   (Against Defendant GI Partners of Illinois, LLC and
                 Defendant Northshore Center for Gastroenterology, S.C.)

       121.    Plaintiff realleges paragraphs 1 through 81 as though fully set forth herein.

       122.    Title VII of the Civil Rights Act of 1991, as amended, makes it unlawful for a

covered third-party employer to discriminatorily interfere with an individual’s employment

opportunities with another employer.

       123.    By its conduct as alleged herein, Defendants discriminated and retaliated against

Plaintiff for exercising her rights under Title VII, opposing and reporting an unlawful employment

practice, and unjustifiably interfered with her employment relationships.

       124.    Defendants’ conduct toward Plaintiff illustrated a willful and/or reckless disregard

of Plaintiff’s right to be free from impermissible interfering conduct.

       125.    As a direct and proximate result of Defendants’ actions and omissions, Plaintiff

suffered injuries, including but not limited to extreme anxiety, humiliation, embarrassment, severe

emotional distress and anguish, and damage to her career, which injuries she continues to suffer.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in her favor

and against Defendants GI Partners of Illinois, LLC and Northshore Center for Gastroenterology,

S.C. on Count VIII and that it:

               a)      Declare that Defendants’ conduct was in violation of Title VII of the Civil
                       Rights Act as amended;
               b)      Award Plaintiff the value of the compensation lost and benefits lost as a
                       result of Defendants’ unlawful conduct;
               c)      Award Plaintiff the value of compensation and benefits she will lose in the
                       future as a result of Defendants’ unlawful conduct;
               d)      Award Plaintiff damages for emotional distress and compensatory
                       damages;
               e)      Award Plaintiff punitive damages;

                                                 21
    Case: 1:20-cv-07470 Document #: 1 Filed: 12/17/20 Page 22 of 23 PageID #:22




                 f)     Award Plaintiff reasonable attorney’s fees, costs, and disbursements;
                 g)     Enjoin Defendants and all officers, agents, employees, and all persons in
                        active concert or participation with them from engaging in any unlawful
                        employment practice;
                 h)     Enjoin Defendants and all officers, agents, employees, and all persons in
                        active concert or participation with them to institute and carry out all
                        policies and practices to provide equal employment opportunities for all
                        and to prevent interference in violation of Title VII; and
                 i)     Award Plaintiff any and all other relief as the Court deems just in the
                        premises.


                                        COUNT IX
                  NEGLIGENT HIRING, RETENTION, AND SUPERVISION
                     (Against Defendant GI Partners of Illinois, LLC and
                   Defendant Northshore Center for Gastroenterology, S.C.)

       126.      Plaintiff realleges paragraphs 1 through 81 as though fully set forth herein.

       127.      By their conduct as alleged herein, Defendants GI Partners and Northshore had

actual or constructive notice, and knew or reasonably should have known, that Defendant Alrashid

had a particular unfitness for his position within the companies so as to cause danger of harm to

third persons.

       128.      By their conduct as alleged herein, Defendants GI Partners and Northshore knew

or reasonably should have known about Defendant Alrashid’s particular unfitness at the time they

retained him for his officer position within the companies.

       129.      Additionally, Defendants GI Partners and Northshore had a duty to supervise its

employees, including Defendant Alrashid, in order to protect other employees and third persons

from harm.

       130.      By their conduct as alleged herein, Defendants GI Partners and Northshore failed

to adequately supervise Defendant Alrashid, even when Defendants knew or reasonably should




                                                  22
    Case: 1:20-cv-07470 Document #: 1 Filed: 12/17/20 Page 23 of 23 PageID #:23




have known that he was engaging in conduct that could and did, in fact, cause harm and injury to

others, including Plaintiff.

       131.    Defendants acted recklessly and/or willfully and wantonly and otherwise

demonstrated an utter indifference to, or conscious disregard for, Plaintiff’s safety.

       132.    As a direct and proximate result of Defendants’ actions and omissions, Plaintiff

suffered injuries, including but not limited to extreme anxiety, humiliation, embarrassment, severe

emotional distress and anguish, and damage to her career, which injuries she continues to suffer.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in her favor

and against Defendants GI Partners of Illinois, LLC and Northshore Center for Gastroenterology,

S.C. on Count IX and that it:

        a)     Award Plaintiff compensatory damages;
        b)     Award Plaintiff emotional distress damages;
        c)     Award Plaintiff punitive damages;
        d)     Award Plaintiff court costs and disbursements; and
        e)     Award Plaintiff any and all other relief as the Court deems just in the premises.


                                                      Respectfully submitted,


                                      By:             s/ M. Megan O’Malley
                                                      Attorney for the Plaintiff

M. Megan O’Malley
John P. Madden
Katherine D. Ellis
&
542 So. Dearborn Street
Suite 660
Chicago, Illinois 60605
(312) 697-1382
ARDC No. 6243598
momalley@ompc-law.com




                                                 23
